Exhibit AMENDED AND RESTATED MANAGEMENT COMPENSATION AGREEMENT (Vice President and Chief Operating Officer) between PINNACLE AIRLINES, INC. and DOUGLAS W. SHOCKEY dated as of December 12, 2008 Amended and Restated Management Compensation Agreement for the Vice President and Chief Operating Officer of Pinnacle Airlines, Inc. This Amended and Restated Management Compensation Agreement (the "Agreement") is made, entered into, and effective as of December 12, 2008, by and between Pinnacle Airlines, Inc. a Delaware corporation ("Company") and Douglas W.
